 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT

United States Attorney

SHELLEY D. WEGER

Assistant United States Attorney - | L

501 I Street, Suite 10-100

Sacramento, CA 95814

Telephone: (916) 554-2700 AUG 29 2019

Facsimile: (916) 554-2900 RK, U.S. DISTRICT COURT

CLERK, FORNIA
TERN DISTAI ALl
eaStER DSi ATS

Attorneys for Plaintiff CERO TV CLERK

United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF: CASE NO: 2:15-SW-0502 CKD

DARIUSH98@ YAHOO.COM THAT IS 4PROPOSED)] ORDER TO UNSEAL SEARCH
STORED AT PREMISES CONTROLLED BY | WARRANT MATERIALS
YAHOO, INC.

 

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are hereby
ordered, unsealed, except for the affidavit in support of the search warrant application, which shall
remain under seal.

IT IS FURTHER ORDERED that the redacted version of the affidavit in support of the search
warrant application attached to the United States’ Request to Unseal Search Warrant Materials be filed
on the public docket in this case.

IT IS FURTHER ORDERED that the United States may provide a copy of the sealed version of
the search warrant affidavit in support of the search warrant application to counsel for the defendants in

United States v. Dariush Niknia and Richard Lant, case number 2:19-cr-00131-MCE.

   

Dated: A we YP LON
J C The Honorable .
UNITED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANT

 

 
